                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                *
                                         *
        v.                               *   CRIMINAL NO. TDC-19-380
                                         *
 KAIRI MUGADDIM,                         *
                                         *
                Defendant                *
                                         *
                                         *
                                 MEMORANDUM OPINION

       The Court has received Defendant’s Motion for Bond Review (“Defendant’s Motion”),

ECF No. 33. The Court has reviewed Defendant’s Motion, and the Opposition thereto. ECF

Nos. 34. No hearing is deemed necessary. Local Rules 105.6 and 207 (D. Md.). The Court

hereby DENIES Defendant’s Motion.

       I.      Relevant Procedural History

       On August 28, 2018, Defendant was charged with various felony offenses under case

number TDC-19-126. On March 20, 2019, after a detention hearing before this Court, an order

of detention was entered. ECF No. 13. On July 25, 2019, the Court granted a Motion for Speedy

Trial Dismissal. ECF No. 24. Nonetheless, Defendant remained detained.

       On August 7, 2019, Defendant was re-charged under the present case number by way of

indictment with: (1) three counts of conspiracy to interfere with interstate commerce by robbery;

and (2) two counts of knowingly using, carrying, and brandishing a firearm during and in

relation to a crime of violence. See Indictment, 1–13, ECF No. 1. Defendant was arraigned,

filed a Motion to Suppress, and received the appointment of new counsel following a hearing.

ECF Nos. 3, 5, and 13. On January 16, 2020, Defendant pled guilty to: (1) interference with

interstate commerce by robbery and (2) knowingly using, carrying, and brandishing a firearm
during and in relation to a crime of violence. ECF No. 26. Defendant now seeks a review of the

order of detention originally entered.

       At the March 20, 2019 detention hearing, the Court found by clear and convincing

evidence that “[the] weight of evidence against Defendant is strong; [Defendant is] subject to [a]

lengthy period of incarceration if convicted; [Defendant had a] prior criminal history; [Defendant

has a] lack of stable employment; [and] [Defendant] has prior violations of probation, parole, or

supervised release.” ECF No. 16. The Court also found that Defendant failed to introduce

sufficient evidence to rebut the presumption which arises under 18 U.S.C. § 3142(e)(3) that “no

condition or combination of conditions will reasonably assure the appearance of the defendant as

required and the safety of the community because there is probable cause to believe that the

defendant committed an offense under 18 U.S.C. §§ 924(c), 956(a) or 2332b.” Id. Defendant

now seeks review of this Court’s order of detention due to the outbreak of the Corona virus

(“COVID-19”).

       II.     Analysis

       Defendant requests to be released due to the fact “COVID-19 started spreading

worldwide and now is a pandemic.” Def.’s Mot. for Bond Rev. 1, ECF No. 33. Defendant

contends that “incarcerated individuals are at a special risk of infection, given their living

situation and may also be less able to participate in proactive measures to keep themselves safe.”

Id. at 3 (internal citations omitted). Defendant further contends that he can remain under home

confinement pending his sentencing in this matter. Id. Defendant avers that under 18 U.S.C. §

3142(i), the Court must consider “temporary release” of Defendant because COVID-19 is a

compelling reason. Id. at 2. The Government argues that Defendant cannot obtain the relief he

is seeking under 18 U.S.C. § 3142(a)(2) because: (1) he cannot show there is a substantial


                                                  2
likelihood of acquittal or that a new trial will be granted; and, (2) Defendant has failed to show

by clear and convincing evidence that he is not likely to flee or pose a danger to any other person

or the community. Gov’t Opp. to Mot. for Bond Rev. 4. Further, the Government urges that the

factors under 18 U.S.C. § 3142 do not warrant a modification of the original detention order. Id.

at 5. Lastly, the Government provides an update of the procedures and measures the D.C.

Department of Corrections (“DOC”) has taken to avoid transmission of COVID-19. Id. at 7.

       Under the Bail Reform Act, a defendant:

               [W]ho has been found guilty of an offense in a case described in
               subparagraph (A), (B), or (C) of subsection (f)(1) of section 3142
               and is awaiting imposition of sentence shall be detained unless . . .
               there is a substantial likelihood that a motion for acquittal or new
               trial will be granted; or . . . an attorney for the Government has
               recommended that no sentence of imprisonment be imposed on the
               person; and . . . there is clear and convincing evidence that the
               person is not likely to flee or pose a danger to any other person or
               the community.

18 U.S.C. § 3143(a)(2). Further, a detention hearing determination:

               [M]ay be reopened, before or after a determination by the judicial
               officer, at any time before trial if the judicial officer finds that
               information exists that was not known to the movant at the time of
               the hearing and that has a material bearing on the issue whether
               there are conditions of release that will reasonably assure the
               appearance of such person as required and the safety of any other
               person and the community.

18 U.S.C. § 3142(f).

   a. The COVID-19 Pandemic

       The presence of COVID-19 creates a “material bearing” on the issue of whether there are

conditions of release that can protect the community from the danger that Defendant presents.

Yet, this Court has stated that the mere presence of the virus, even in the detention setting, does

not automatically translate to the release of a person accused. See United States v. William


                                                 3
Bilbrough, IV, TDC 20-33 (D. Md. Mar. 20, 2020) (denying the defendant’s motion even though

the defendant suffered from diabetes); United States v. Julius Williams, PWG 13-544 (D. Md.

Mar. 24, 2020) (denying a 67-year old defendant’s motion); United States v. Anthony Penaloza,

TDC-19-238 (D. Md. Mar. 31, 2020) (denying the defendant’s motion even though the defendant

suffered from a heart murmur); United States v. Teon Jefferson, CCB-19-487 (D. Md. Mar. 23,

2020) (denying the defendant’s motion even though the defendant was asthmatic); United States

v. Derek Crosby, ELH-19-286 (D. Md. Apr. 2, 2020) (denying the defendant’s motion despite his

previous diagnosis of pneumonia, asthma, and a need for an albuterol inhaler); United States v.

Ronald McCormick, GLR-19-318 (D. Md. Apr. 2, 2020) (denying the defendant’s motion despite

testing positive for COVID-19); United States v. Dante Williams, PWG-19-8 (D. Md. Apr. 2,

2020) (denying defendant’s motion even though he suffered from allergies and asthma); United

States v. Jermaine Pate, PWG-17-236 (D. Md. Apr. 7, 2020) (denying defendant’s motion even

though he suffered from asthma).

       Defendant argues at length, citing to a variety of sources, the dangers of COVID-19 in

detention centers. For example, Defendant provides information about the spread of the virus in

other jurisdictions such as Iran, Italy, and New York. Further, Defendant avers that the DOC is

not equipped to adequately protect inmates because it does not provide:

               [S]ocial distancing of six feet regardless of symptoms; increased
               space in cells and in lines; recreation policies to limit exposure;
               staggered meal times; no group activities where individuals are in
               closer contact than on their housing units; rearrange[d] bunks so
               sleeping individuals have six feet of space and sleep head to foot.

Def.’s Mot. for Bond Rev. 6.

       As outlined by the Government, DOC has taken and continues to take substantial steps to

mitigate the effect of COVID-19. Gov’t Opp’n to Mot. for Bond Rev. 7–9. This includes


                                                4
policies that: preclude non-legal visitations; require inmate screening; the quarantining of

infected inmates; and extra cleaning. Id. Further, as of March 27, 2020, the DOC took

additional measures to mitigate the spread of COVID-19 by cancelling certain inmate activities

and reducing the time inmates spend outside of their cells. Id. at 7. According to Defendant,

these procedures are not adequate, and the DOC procedures do not comport with Center for

Disease Control (“CDC”) recommendations. Def.’s Mot. for Bond Rev. 6–7. As recent as this

week, several opinions in this circuit alone say otherwise. United States v. Jermaine Pate, PWG-

17-236 (D. Md. Apr. 7, 2020) (stating that the “DOC has established comprehensive procedures

to avoid a COVID-19 outbreak and transmission of the virus.”); United States v. Michael

Christian, DKC-20-19 (D. Md. Apr. 6, 2020) (stating that the defendant’s assertion that

detention facilities are “ill-equipped to handle” a defendant’s medical concerns is directly

contradicted by the Government who discusses the measures the detention facility has set in

place).

          The Court finds that Defendant rightfully questions whether the DOC’s actions are

sufficient, however, the plan that has been put in place by the DOC “should not be summarily

embraced or discarded. Nor does it follow that a presumption of release materializes without

more details about the impact upon [Defendant] directly.” United States v. Julius Williams,

PWG 13-544 (D. Md. Mar. 24, 2020).

          In this case, Defendant does not contend that he is in danger because of underlying

medical conditions. Defendant essentially avers that he must be released because the risk of

contracting the virus in jail is heightened. More importantly, there is no indication that

Defendant has been in contact with any detainees who have been diagnosed with the virus. In

essence, Defendant does not provide any information to differentiate himself from any other


                                                  5
inmate. Accepting Defendant’s analysis would require every inmate to be released regardless of

their medical conditions. It is not for the Court to speculate where the “fine line” might be

crossed where the scales weigh more favorably toward release. But on this record, it has not

been crossed.

   b. Bail Reform Act

       The Court has a duty to balance the factors of the Bail Reform Act, with the overlay of

concerns about the health and safety of Defendant and the community at large. Defendant

stipulated that he used an assault rifle to conduct three armed robberies. ECF No. 26. Further,

Defendant has prior convictions in this court for felon in possession of a firearm, one of which

led to a 72-month sentence. According to the Government, Defendant has been found guilty of

firearm-related offenses five times. Gov’t Opp. to Mot. for Bond Rev. 6. Defendant, the Court

finds, simply has a propensity of violating federal laws regarding firearms. Therefore, he has

failed to provide clear and convincing evidence that he does not pose a danger to any other

person or the community. With the current pandemonium surrounding COVID-19, and

Defendant facing meaningful jail time, the risk that Defendant may flee is also heightened.

       Defendant does not address the heightened burden under 18 U.S.C. § 3143(a)(2)

requiring him to show that (1) there is substantial likelihood that a motion for acquittal or a new

trial will be granted; or (2) an attorney for the Government has recommended that no sentence of

imprisonment be imposed on the person. 18 U.S.C. § 3143(a)(2). Defendant has pled guilty to

interference with interstate commerce by robbery, 18 U.S.C. § 1951(a) and the use, carry, and

brandishing of a firearm during and in relation to a crime of violence, 18 U.S.C. § 924(c), both of

which fall under 18 U.S.C. § 3142(f)(1)(A). The Government unequivocally stated “there is no

possible avenue for acquittal . . . a new trial is not a possibility [and] the Government has no


                                                 6
plans to recommend a sentence that does not include prison time.” Gov’t Opp. to Mot. for Bond

Rev. 5.

             c. Sixth Amendment Right to Counsel

          Defendant also raises a Sixth Amendment right to effective representation argument. The

Court finds that Defendant fails to meaningfully address the issue. Defendant did not provide

any caselaw to support his argument and fails to show how the DOC has precluded inmate

meetings with client. In fact, as stated by Defendant, the DOC is open for legal visits, however,

Defendant’s counsel “has chosen to suspend visits to protect the health and safety of her and her

clients” due to a quarantine required by her own physician. Def.’s Mot. for Bond Rev. 9

(emphasis added). Further, the Sixth Amendment right to counsel is not relevant to the Court

under the Bail Reform Act. See United States v. Xavier Lee, ELH-19-159 (D. Md. Apr. 3, 2020)

(“[W]hile access to counsel may be a separate argument, it is not a factor for the Court’s

determination under 18 U.S.C. 3142(g).”).

          The Court acknowledges the tragic effects of the COVID-19 outbreak in our communities

and in the detention centers. However, the COVID-19 outbreak does not relieve the Court of its

duty to ensure the safety of our community and Defendant’s appearance at trial.




                                                 7
       III.     Conclusion

       Defendant has failed to show a substantial likelihood that a motion for acquittal or new

trial will be granted or that the Government has recommended that no sentence of imprisonment

be imposed. Further, Defendant has failed to demonstrate that the changed circumstances

created by the COVID-19 crisis sufficiently tips the scales of detention to reverse the earlier

decision by the Court. Accordingly, Defendant’s Motion is denied.



April 9, 2020                                                         /s/
                                                      Charles B. Day
                                                      United States Magistrate Judge




                                                 8
